Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/783,655 is presented for examination by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,666,434. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant Application are contained in the narrower species claims of ‘434, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,333,706. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant Application are contained in the narrower species claims of ‘706, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 12, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system as claim does not require any hardware explicitly.  Thus, the claims are broad enough to be interpreted as only containing software which is not patent eligible subject matter.  Processors and interfaces can be interpreted as software.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 5, information of the user is recited again without knowing if this was the safe information submitted in claim 1.
As per claim 5, a public key is recited again without knowing if this was the safe information submitted in claim 1.
As per claim 19, a user, an attestation address, a public attest key are all introduced again.  It is unclear if these are the same or different from the terms recited in claim 11.  Appropriate correction is required.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL entitled “Mastering Bitcoin – Unlocking Digital Crypto-currencies” by Antonopoulos.

As per claim 11, Antonopoulos teaches a first computing system comprising one or more processors and a communication interface (pg. 153); wherein the first computing system is configured to establish a secure communication link with a second computing system associated with a user via the communication interface, and receive, via the secure communication link (pg. 153 and 159), a set of information of the user (pg. 117; transaction inputs, unlocking script); and wherein the one or more processors are configured to: 
derive a public attest key based on the set of information of the user (pg. 135 set of public keys),
derive an attestation address using the public attest key (pg. 136-137, hash of the set of keys, encoded as P2SH address) 
verify an existence of an attestation transaction at the attestation address in a centralized or distributed ledger (pg. 128, Fig. 5-4), and 
process a transaction, responsive to verification of the existence of the attestation transaction (Fig. 5-4 and pgs. 115-117 outputs).

As per claim 13, Antonopoulos teaches the communication interface comprises an optical input device, and wherein the optical input device is configured to receive a visual code displayed on a display unit of the second computing system associated with the user, the visual code used to establish the secure communication link via the communication interface (pgs. 17-18).

As per claim 14, Antonopoulos teaches the visual code comprises at least one of a communication address of the second computing system and a cryptographic key for encrypting communications of the secure communication link [pgs. 17-18; user’s public key address hash makes the transaction secure as there is only one private key).
As per claim 15, Antonopoulos teaches the visual code comprises a one-dimensional barcode, a two-dimensional barcode (QR code) or a motion QR code (pgs. 8-9).
As per claim 16, Antonopoulos teaches comprises a wireless receiver, and wherein the input device is configured to establish the secure communication link with a transmitter of the second computing device [the optical connection is wireless because the camera receives the image display from the display device; pgs. 17-18].
As per claim 17, Antonopoulos teaches the wireless receiver comprises at least one of a WiFi receiver, Bluetooth receiver, Bluetooth LE receiver, near field communications (NFC) receiver, infrared receiver, RFID receiver, ambient audio receiver, and supersonic audio communication receiver (pg. 112).
As per claim 18, Antonopoulos teaches the first computing device further comprises a display configured to display a presentation for selection by the user of the set of information of the user (pgs. 16-17).

As per claim 19, Antonopoulos teaches to maintain a database of attestation transactions, each attestation transaction relating to one or more items of information of a user [distributed ledger/blockchain; pg. 163) and comprising an attestation address based on a public attest key derived by combining a hash of the corresponding information of the user with a public key generated for the corresponding information (Pay-to-Script-Hash Addresses; pg. 135-136).	.
As per claim 20, Antonopoulos teaches the one or more processors are configured to verify the existence of the attestation transaction (Fig. 5-4 and pgs. 115-117 outputs) by transmitting, via the network interface, a query comprising the attestation address to a third computing system maintaining the centralized or distributed ledger (pgs. 182-183).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of NPL entitled “Handbook of Applied Cryptography” by Menezes et al., hereinafter Menezes.

As per claim 1, Antonopoulos teaches a system, comprising: a computing device comprising one or more processors and a network interface (fig. 6-3); wherein the network interface is configured to: receive a request to process a transaction associated with a user (pg. 112), a set of information of the user, and a public key of the user (redeem script); wherein the one or more processors are configured to: 
derive a public attest key based on the set of information of the user (pg. 135 set of public keys),
derive an attestation address using the public attest key (pg. 136-137, hash of the set of keys, encoded as P2SH address) 
verify an existence of an attestation transaction at the attestation address in a centralized or distributed ledger (pg. 128, Fig. 5-4), and 
process a transaction, responsive to verification of the existence of the attestation transaction (Fig. 5-4 and pgs. 115-117 outputs).  Antonopoulos does not explicitly teach send to a device of the user, a cryptographic challenge nonce, and receive, from the device of the user, the cryptographic challenge nonce signed by a private key of the user.  However, challenge verification using public key cryptography is known and explicitly taught by Menezes (section 10.3.3 (ii) step 2; pgs. 404 and 405).  Menezes teaches to send to a device of the user, a cryptographic challenge nonce, and receive, from the device of the user, the cryptographic challenge nonce signed by a private key of the user as a way to authenticate the user.  User authentication is a means to improve the security of a system of users.  The claim is obvious because one of one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claim 2, Antonopoulos teaches a display configured to display an indication of verification of the existence of the attestation transaction [validated blocks added to the chain; pgs. 13, 202-203 and Fig. 2-8].
As per claim 3, Antonopoulos teaches the network interface is further configured to receive, from the device of the user, login information (pg. 38); and wherein the one or more processors are further configured to validate the login information (pg. 7).
As per claim 4, Antonopoulos teaches to receive the information of the user from the device of the user (pg. 7-8 and 136).
As per claim 5, Antonopoulos teaches transmit a request to a second computing device of an attestor for information of the user previously attested to in an attestation transaction (pg. 28, miner solves solution for new transaction block).
As per claim 6, Antonopoulos receive the information of the user from the second computing device of the attestor (pg. 19, signature can be independently validated by anyone).
As per claim 7, the combined system of Antonopoulos and Menezes teaches to send the cryptographic challenge nonce to a digital wallet of the user [pg. 8 is the digital wallet in which transactions are requested].
As per claim 8, the combined system of Antonopoulos and Menezes teaches to receive, from the digital wallet of the user, the cryptographic challenge nonce signed by the user's private key [pg. 8 is the digital wallet in which transactions are requested and Menezes explicitly teaches certificates section 10.3.3 (ii)].
As per claim 9, Antonopoulos teaches the network interface is further configured to receive from the user the information and a public key generated for the information [redeem script]; and wherein the one or more processors are further configured to: apply a hash function to the information to create a hash of the information [locking script; pg. 135], combine the hash of the information with the public key generated for the information to generate the public attest key [hashed redeem script], generate the attestation address based on the public attest key [P2SH address; pg. 135], the attestation address not previously associated with a transaction in the centralized or distributed ledger [new address; pg. 12], and communicate a signed transaction to the centralized or distributed ledger for storage at the attestation address [propagated; pg. 12]. 
As per claim 10, it is rejected for the same reason as claim 1.
As per claim 12, Antonopoulos is silent in explicitly teaching send a cryptographic challenge nonce to the second computing system associated with the user; receive the cryptographic challenge nonce signed by the user's private key; and verify user identity with the cryptographic challenge nonce signed by the user's private key.  However, challenge verification using public key cryptography is known and explicitly taught by Menezes (section 10.3.3 (ii) step 2; pgs. 404 and 405).  Menezes teaches to send to a device of the user, a cryptographic challenge nonce, and receive, from the device of the user, the cryptographic challenge nonce signed by a private key of the user as a way to authenticate the user.  User authentication is a means to improve the security of a system of users.  The claim is obvious because one of one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431